tcmemo_1998_251 united_states tax_court estate of mario e bosca deceased marie a baker formerly marie a bosca executor petitioner v commissioner of internal revenue respondent docket nos filed date harvey dunn for petitioner jeffrey l bassin and stephen j neubeck for respondent memorandum findings_of_fact and opinion whalen judge respondent issued notices of deficiency to the estate of mario e bosca deceased in which respondent determined the following estate and gift_tax deficiencies docket no type of tax period date of death deficiency estate dollar_figure docket no type of tax gift gift period -- -- deficiency dollar_figure big_number by an amended answer filed in each of the above cases respondent asserts that the estate_tax deficiency is dollar_figure rather than the above amount determined in the notice_of_deficiency and that the gift_tax deficiency for is dollar_figure rather than the above amount determined in the notice_of_deficiency after concessions the issue for decision in these consolidated cases is the value of the gifts that the decedent made to his two sons by means of a transaction in which he and his wife exchanged voting common_stock in his closely_held_corporation for nonvoting common_stock with the result that his sons ended up owning all of the voting_stock of the corporation findings_of_fact some of the facts have been stipulated by the parties and are so found the stipulation of facts filed by the parties and the attached exhibits are incorporated herein by this reference mr mario e bosca the decedent died testate on date he was a resident of the state of ohio at the time of his death he was survived by his wife of many years mrs marie a baker formerly known as ms marie a bosca and their two sons mr christopher b bosca and mr anthony g bosca ms baker the executrix of the decedent's_estate resided in ohio at the time the petitions were filed hugo bosca co inc in the decedent's father mr hugo bosca started manufacturing and selling leather products such as wallets billfolds and purses initially he had two partners but he became the sole owner of the business sometime in the 1930's in mr hugo bosca's two sons mr orsino h bosca and the decedent became the principal owners of the business and they caused it to be incorporated in the state of ohio as the hugo bosca co inc referred to herein as hbc some years later effective date hbc elected to be treated as a subchapter_s_corporation after the decedent and his brother obtained ownership of hbc the brother became hbc's vice president and treasurer he oversaw the financial management of the business and he was involved in hbc's advertising and marketing and its promotional campaigns the decedent became hbc's president his duties included designing the leather products to be sold purchasing the materials and overseeing their manufacture under its original articles of incorporation hbc was authorized to have outstanding a maximum of big_number shares of stock of which big_number could be common shares with a par_value of dollar_figure each and could be preferred shares with a par_value of dollar_figure each on or about date hbc issued a certificate for shares of voting common_stock to mr orsino bosca and a certificate for an equal number of shares to the decedent the stock represented by those certificates was the only outstanding_stock of hbc at the time buy-sell_agreement and mr orsino bosca's death from time to time the decedent and his brother entered into buy-sell agreements with hbc under which hbc agreed to purchase its own stock from the estate of the shareholder who was the first to die the date buy-sell_agreement provides in part as follows upon the death of the first to die of orsino h bosca and mario e bosca the decedent the corporation hbc shall within seven months after the appointment of an executor administrator or other legal_representative of the estate of such decedent purchase all of the shares owned by such decedent at his death together with any shares previously transferred by such decedent to his wife or lineal_descendants and the decedent's_estate and any other holder of such shares shall sell and transfer to the corporation all of such shares including shares previously transferred by decedent as aforesaid at the price provided below and the seller s shall endorse and deliver to the corporation the certificates evidencing such shares purchased and sold under this agreement the agreement further provides that the purchase_price to be paid for the stock was the book_value at the end of the month preceding the shareholder's death mr orsino bosca died on date on date hbc purchased mr orsino bosca' sec_805 shares of stock as required by the date agreement hbc agreed to pay dollar_figure per share for a total purchase_price of dollar_figure shares of stock x dollar_figure pursuant to the terms of the date agreement hbc made a downpayment in the amount of the proceeds from insurance policies on the life of mr orsino bosca dollar_figure hbc was to pay the balance dollar_figure in annual installments over years together with interest at the annual rate of percent after the purchase the decedent' sec_805 shares of voting common_stock were hbc's only outstanding_stock directors and officers of hbc on date the decedent elected himself his wife and mr s f sander to serve as directors of hbc mr sander was a certified_public_accountant who was retained by hbc the decedent served as a director of hbc until his death on date the directors of hbc approved the decedent's transfer of percent of his hbc stock to his wife ms marie baker after that the decedent and his wife each owned shares of hbc's voting common_stock on date the directors elected the decedent president mr christopher bosca vice president and treasurer and mr s f sander secretary the decedent served as president of hbc until his death estate_planning in mid-1987 the decedent was diagnosed with lung cancer on date he underwent surgery for the removal of a part of one lung the decedent returned to work after the surgery and continued working for hbc until date sometime in the decedent and his wife hired an attorney mr fredrick l fisher to give them estate_planning advice mr fisher drafted several wills for the decedent the last of which was executed on date mr fisher first learned that the decedent had lung cancer in date during a meeting with mr christopher bosca and the decedent in date mr fisher learned that the decedent's cancer was terminal during a meeting with mr fisher on date the decedent asked mr fisher for advice about transferring voting control of hbc to his sons mr christopher bosca and mr anthony bosca mr fisher recommended a plan of recapitalization in date mr fisher spoke to all four members of the bosca family about the recapitalization plan ms marie baker's transfers of stock in on date ms baker transferred of her shares of hbc's voting common_stock to each of her two sons the parties to these cases agree that the fair_market_value of each share of hbc stock at that time was dollar_figure accordingly ms baker transferred hbc stock worth dollar_figure shares of stock x dollar_figure to each son after the transfers hbc's stock was owned as follows shareholders decedent marie baker anthony bosca christopher bosca voting common_stock percent dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the recapitalization on date all of the shareholders of hbc adopted a resolution amending hbc's articles of incorporation to allow the corporation to have outstanding a maximum of big_number shares of stock consisting of big_number shares of class a voting common_stock and big_number shares of class b nonvoting common_stock the resolution states as follows fourth the maximum number of shares which the corporation is authorized to have outstanding is twenty-five hundred consisting of class a voting common shares having a par_value of dollar_figure each and class b non-voting common shares having a par_value of dollar_figure each each class of shares shall be identical in all respects except that the class b non-voting shares shall carry no right to vote for the election of directors of the corporation and no right to vote on any matter presented to the shareholders for their vote or approval except where otherwise provided by law on the same day the decedent and mr sander acting as president and secretary respectively of hbc executed a certificate of amendment to hbc's articles of incorporation on date the directors of hbc also adopted the following resolutions resolved that the plan and agreement of recapitalization attached hereto as exhibit a the plan be adopted subject_to approval of all shareholders of the corporation resolved further that each officer of the corporation be authorized upon shareholder approval of the plan to execute and deliver the plan on behalf of the corporation and to take any other action including without limitation the execution of other agreements instruments or documents and the making of filings with appropriate governmental entities or other persons which such officer deems necessary or appropriate to consummate or as a result of the transactions contemplated by the plan the plan and agreement of recapitalization referred to herein as the recapitalization agreement attached to the above resolutions as exhibit a states as follows plan and agreement of recapitalization this plan and agreement of recapitalization is entered into thi sec_25 day of may by and between mario bosca marie bosca and the hugo bosca company inc an ohio corporation the corporation mario bosca and marie bosca are sometimes hereafter referred to as shareholders background information a there are currently outstanding shares of voting common_stock of the corporation voting shares the voting shares have a par_value of dollar_figure each the voting shares are currently owned as follows mario bosca - voting shares marie bosca - voting shares christopher bosca - voting shares anthony bosca - voting shares b the corporation's articles of incorporation have been amended to authorize the issuance of shares of non-voting common_stock having a par_value of dollar_figure each non-voting shares c the shareholders wish to exchange their voting shares for an equal number of non-voting shares and the corporation desires to issue such non-voting shares in exchange for the shareholders' voting shares d the board_of directors of the corpora- tion has deemed it advisable and for the mutual benefit of the corporation and the shareholders that such an exchange occur accordingly the board_of directors of the corporation has approved an exchange by the shareholders of their voting shares for an identical number of non- voting shares agreement exchange each shareholder shall transfer all such shareholder's voting shares to the corporation in exchange therefor their corporation shall issue to each shareholder a number of non-voting shares equal to the number of such shareholder's voting shares cancellation of transferred voting shares at such time as the shareholders have transferred their voting shares to the corpora- tion and in exchange therefor received non- voting shares of the corporation the voting shares transferred to the corporation shall be cancelled miscellaneous a this plan and agreement shall be construed in accordance with the laws of the state of ohio b any number of counterparts hereof may be executed and each such counterpart shall be deemed to be an original instrument to evidence their acceptance of the terms of this plan and agreement the corporation has caused this plan and agreement to be signed in its corporate name by its duly authorized officer and each of the shareholders has signed such shareholder's name hereto the decedent's sons mr christopher bosca and mr anthony bosca were not parties to the recapitalization agreement however all of the shareholders of hbc including the decedent's sons adopted a resolution approving the agreement and approving hbc's adoption of it pursuant to the terms of the recapitalization agree- ment the decedent transferred a certificate representing hi sec_402 shares of voting common_stock to hbc decedent signed a stock transfer power which states as follows for valuable consideration received i mario bosca hereby irrevocably and unconditionally transfer assign and convey shares of common_stock of hugo bosca company inc an ohio corporation corporation standing in the name of mario bosca on the books_and_records of such corporation and represented by certificate number to the corporation i hereby irrevocably constitute and appoint christopher bosca as attorney-in-fact to transfer said shares of stock on the books_and_records of said corporation with full power of substitution in the premise in exchange hbc issued to the decedent a certificate for shares of hbc common nonvoting class b similarly ms baker transferred her shares of voting common_stock to hbc and received in exchange shares of hbc class b nonvoting common_stock finally each of decedent's sons transferred to hbc a certificate for hi sec_55 shares of voting common_stock and received in exchange a certificate for shares of common voting class a as a result of the above transfers the decedent and his wife owned all of the shares of class b nonvoting common_stock and the decedent's sons mr christopher bosca and mr anthony bosca owned all of the shares of class a voting common_stock each share of class b nonvoting common_stock was identical in all respects to a share of class a voting common_stock except that the share of class b nonvoting common_stock had no right to vote for the election of directors or any other matter presented to the shareholders for their vote or approval unless otherwise provided by law ms marie baker's transfer of stock to the decedent on date the same day as the transfers described above ms baker also transferred her shares of class b nonvoting common_stock to the decedent she signed a stock transfer power which states as follows as a gift i marie bosca hereby irrevocably and unconditionally transfer assign and convey shares of non-voting common_stock of hugo bosca company inc an ohio corporation corpora- tion standing in the name of marie bosca on the books_and_records of such corporation and represented by certificate number to my husband mario bosca i hereby irrevocably constitute and appoint christopher bosca as attorney-in-fact to transfer said shares of stock on the books_and_records of said corporation with full power of substitution in the premises after the transfers the stock of hbc was owned as follows nonvoting_stock shareholders common common percent owned percent owned class a class b voting nonvoting voting_stock decedent -- marie baker -- -- anthony bosca -- christopher bosca -- -- -- -- -- -- fair_market_value of hbc stock at the time of the recapitalization the parties have stipulated and accordingly we find the following the fair_market_value of each share of the voting common_stock of hbc immediately before the recapitalization on date was dollar_figure if the share was part of a block of stock amounting to percent of the outstanding_stock of the corporation and was dollar_figure if the share was part of a block of stock amounting to percent of the outstanding_stock of the corporation and the fair_market_value of each share of class b nonvoting common_stock immediately after the recapitalization on date was dollar_figure if the share was part of a block of stock amounting to either or percent of the outstanding_stock of the corporation the decedent's death the decedent died on date at the time of his death he held shares of class b nonvoting common_stock in hbc the fair_market_value of each share of class b nonvoting common_stock at that time was dollar_figure per share thus the value of the decedent's stock in hbc at the time of his death was dollar_figure dollar_figure x on date the shareholders of hbc elected ms marie baker mr christopher bosca and mr anthony bosca as directors on the same day the board_of directors elected mr christopher bosca president mr anthony bosca vice president and treasurer and ms marie baker secretary the decedent's gift and estate_tax returns ms marie baker acting in her capacity as executrix of the decedent's_estate filed form_709 united_states gift and generation-skipping_transfer_tax return for the calendar_year a supplement to schedule a computation of taxable_gifts attached to the return states as follows on date pursuant to a recapitalization of the stock of the hugo bosca company inc the donor exchanged hi sec_402 shares of voting common_stock of the hugo bosca company inc for shares of a newly created class of non- voting common_stock of the hugo bosca company inc the non-voting common shares provided the same rights as the voting common shares given up except for the voting rights the ownership of the shares of stock immediately before and immediately after the recapitalization was as follows pre-recap post-recap relationship voting to donor common voting nonvoting common common mario bosca marie bosca christopher bosca anthony bosca donor wife son son -- -- -- -- under the facts and circumstances of the recapitalization it is the donor's position that the recapitalization did not result in a gift by the donor 1this schedule does not reflect ms baker's transfer of her hbc stock to the decedent ms baker also filed form_706 united_states estate and generation-skipping_transfer_tax return on behalf of the decedent's_estate the return reports a total gross_estate of dollar_figure and total allowable deductions of dollar_figure for a taxable_estate of dollar_figure it also reports adjusted_taxable_gifts of dollar_figure for a total of dollar_figure subject_to tentative_tax the adjusted_taxable_gifts reported on the decedent's_estate tax_return dollar_figure does not include any amount attributable to the decedent's participation in the recapitalization schedule b stock and bonds of the estate_tax_return reports that the decedent owned shares of hbc nonvoting common_stock when he died and that the value of the stock was dollar_figure or dollar_figure per share among other adjustments made in the notice of gift_tax deficiency issued to the decedent's_estate respondent determined that the decedent made gifts to his two sons in connection with the recapitalization respondent determined that the aggregate amount of the gifts was equal to the difference between what the decedent gave up dollar_figure ie shares of voting common_stock x dollar_figure per share and what he received in return dollar_figure ie shares of class b nonvoting common_stock x dollar_figure per share thus respondent determined that the decedent made gifts to his two sons in the aggregate amount of dollar_figure the notice of gift_tax deficiency describes this adjustment as follows it is further determined that the donor transferred shares of the voting common_stock of the hugo bosca company to christopher bosca and anthony bosca in exchange for the same number of non- voting shares of hugo bosca company stock resulting in a gift of dollar_figure to christopher bosca and anthony bosca respondent further determined that the decedent's total amount of taxable_gifts as of the end of amounted to dollar_figure of which the gifts made in connection with the recapitalization are the principal component among other adjustments made in the notice of estate_tax deficiency issued to the decedent's_estate respondent determined that the adjusted_taxable_gifts reported on the decedent's_estate tax_return dollar_figure should be increased to reflect the gifts determined in the notice of gift_tax deficiency including the gifts made to the decedent's two sons in connection with the recapitalization the notice_of_deficiency describes this adjustment in the following terms the amount of dollar_figure shown on the estate_tax_return as adjusted_taxable_gifts is increased dollar_figure as a result of the increase in the amount of adjusted_taxable_gifts made by the decedent during the years in and accordingly it is determined that the amount of adjusted_taxable_gifts added to the taxable_estate is dollar_figure opinion in the gift and estate_tax returns that are the subject of these consolidated cases the decedent's_estate took the position that no gifts were made by the decedent when he exchanged voting common_stock for nonvoting common_stock in the recapitalization of hbc described above respondent determined in the notice_of_deficiency and takes the position in these proceedings that the decedent's exchange of stock was a transfer of property for less than adequate_and_full_consideration in money_or_money's_worth as described in sec_2512 unless stated otherwise section references concerning the estate_tax are to the internal_revenue_code as in effect on the date of the decedent's death and section references concerning the gift_tax are to the internal_revenue_code as in effect during the years in issue consequently respondent determined in the notice_of_deficiency and argues here that the amount by which the value of the decedent's voting common_stock exceeds the value of the nonvoting common_stock received in the recapitalization is a gift to the decedent's two sons the only persons who held voting_stock after the transaction respondent's methodology in the notice is the same as respondent's position in these proceedings but the values differ the following schedule summarizes respondent's position in the notice_of_deficiency and respondent's position at trial value of a share of voting common_stock before the recapitalization if held as notice_of_deficiency at trial position dollar_figure 1dollar_figure part of a 50-percent block of stock value of a share of class b nonvoting common_stock after the recapitalization if held as part of a or percent block of stock dollar_figure 1dollar_figure difference dollar_figure dollar_figure number of share sec_402 aggregate value of gifts made by the decedent to his sons dollar_figure dollar_figure 1stipulated by the parties we note that neither party contends that the special valuation rules of sec_2701 through apply to the decedent's transfer that is the subject of these cases see omnibus budget reconciliation act of publaw_101_ sec a stat petitioner argues that by exchanging his voting common_stock in hbc for class b nonvoting common_stock the only thing the decedent gave up in the recapitalization was the right to vote hi sec_402 shares of stock in hbc in this connection petitioner emphasizes that the recapitalization effected no change in the assets liabilities or share- holders equity of hbc either in the absolute or relatively among the shareholders thus according to petitioner the decedent did not suffer any loss or reduction of his interest in the shareholders equity of hbc it follows according to petitioner that the decedent made no gift in connection with the recapitalization petitioner also argues that the voting rights attributable to the decedent' sec_402 shares of common_stock were of no value to hbc and there was nothing of value that his sons as shareholders of hbc received from hbc as a result of the recapitalization notwithstanding its position that no gifts were made petitioner's principal position is that any gifts made by the decedent must be valued under sec_2512 not sec_2512 petitioner argues that at most the decedent made two simultaneous but separate gifts one to each of his sons consisting of a naked percent of the voting power of hbc with no equity in hbc being transferred petitioner further argues that under sec_2512 the aggregate value of the gifts is dollar_figure that is dollar_figure multiplied by the shares of stock that the decedent exchanged in the recapitalization this value is based on the stipulation of the parties that the per share fair_market_value of voting rights in the company prior to the exchange on date as part of a percent voting interest with no equity attached to such interest was dollar_figure in the alternative petitioner argues that if the gifts made through the decedent's participation in the recapitalization are to be valued under sec_2512 and sec_25_2511-1 gift_tax regs as respondent argues then respondent's valuation is still wrong according to petitioner respondent has incorrectly valued the transaction as a single gift of percent of hbc's stock of which half went to each son rather than as two gifts of percent of hbc's stock one to each son the following schedule compares petitioner's alternative position with respondent's position respondent's position petitioner's alternative position value of a share of voting_stock before 1dollar_figure the recapitalization if held as part of a 50-percent block of stock if held as part of a 25-percent block of stock value of a share of class b nonvoting common_stock after the recapitalization if held as part of a or 25-percent block of stock 1dollar_figure 1dollar_figure dollar_figure difference number of shares aggregate value of gifts made by the decedent to his son sec_1stipulated by the parties dollar_figure dollar_figure dollar_figure dollar_figure petitioner bears the burden of disproving respondent's valuations rule a tax_court rules_of_practice and procedure all rule references are to the tax_court rules_of_practice and procedure sec_2501 imposes a tax on the transfer of property by gift sec_2501 sec_25_2501-1 gift_tax regs the gift_tax is an excise_tax on the transfer of property and is not a tax on the subject of the gift sec_25 a gift_tax regs it applies to all gift transfers whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2511 sec_25_2511-1 gift_tax regs it applies not only to transfers which being without valuable consideration accord with the common_law concept of gifts but also to sales exchanges and other dispositions of property not made in the ordinary course of business to the extent that the value of the property transferred by the donor exceeds the value in money_or_money's_worth of the consideration given therefor sec_2512 324_us_303 sec_25_2512-8 gift_tax regs generally the value of the property on the date of the gift is considered the amount_of_the_gift sec_2512 sec_25_2512-1 gift_tax regs the value of the property is the price at which it would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts sec_25_2512-1 sec_25_2512-3 gift_tax regs see also 93_tc_529 92_tc_312 see generally 411_us_546 we reject petitioner's first argument that the decedent made no gift in connection with the recapital- ization a transfer of property by an individual to a corporation for less than adequate_and_full_consideration in money_or_money's_worth generally represents gifts by the individual to the shareholders of the corporation to the extent of each shareholder's proportionate interest in the corporation see 682_f2d_1220 5th cir 235_f2d_149 9th cir modifying and remanding 21_tc_607 ctuw georgia ketteman 86_tc_91 sec_25_2511-1 gift_tax regs cf 393_f2d_972 this is no less true when the property transferred to the corporation by the donor is the corporation's own stock in these cases the decedent transferred property to hbc in the form of voting common_stock and received in return other_property of less value in the form of nonvoting common_stock the difference in values between what the decedent gave up and what he received is deemed a gift pursuant to sec_2512 petitioner's argument that the decedent made no gift because no change in the equity of the corporation resulted from the recapitalization or because the decedent only transferred voting rights which were of no value to the corporation disregards the broad and comprehensive meaning of the terms gift and property as used in sec_2512 the committee reports which accompanied the enactment of a predecessor of sec_2501 state as follows the terms property transfer gift and indirectly are used in the broadest and most comprehensive sense the term property reaching every species of right or interest protected by law and having an exchangeable value the words transfer by gift and whether direct or indirect are designed to cover and comprehend all transactions subject_to certain express conditions and limitations whereby and to the extent that property or a property right is donatively passed to or conferred upon another regardless of the means or the device employed in its accomplishment for example a transfer of property by a corporation without a consideration or one less than adequate and fully in money_or_money's_worth to b would constitute a gift from the stockholders of the corporation to b a transfer by a to a corporation owned by his children would constitute a gift to the children h rept 72d cong 1st sess c b part s rept 72d cong 1st sess c b part petitioner's principal argument is based on the proposition that there is a fundamental difference between the valuation of property under sec_2512 and sec_2512 according to petitioner sec_2512 applies to a direct gift that is a transfer in which the donor makes a gift of property and receives nothing back or receives back some part of which he owned when he made the transfer on the other hand sec_2512 applies to transactions involving the transfer of property where the property rights received in the exchange are different in whole or in part from those given up petitioner's brief summarizes this distinction as follows in short a transfer that involves relinquishing property with a bundle of rights and receiving back the same property with the bundle of rights reduced is a direct gift with the value of the rights transferred determined under sec_2512 where a transfer involves relinquishing property with a bundle of rights and receiving some of those rights back plus others or totally different rights the issue of money's worth comes up and the valuation is under sec_2512 according to petitioner the decedent made a direct transfer of his voting rights to his sons he did not transfer his voting shares to hbc for less than adequate_and_full_consideration in money_or_money's_worth therefore according to petitioner respondents sic reliance on sec_2512 and treas reg h sic has no basis in fact or law makes no sense and is a totally unreasonable and unrealistic approach to this case we also reject this argument first there is nothing in sec_2512 or the cases decided thereunder to suggest that sec_2512 applies to direct gifts in which the donor receives nothing in return or receives some part of the gift and sec_2512 applies to other gifts in which the donor receives back property rights that are different from or in addition to the donor's property rights in the gift sec_2512 is a general provision dealing with gifts that are made in property it provides that the value of the property on the date of the gift shall be considered the amount_of_the_gift sec_2512 the statute provides no definition of the term gift but as noted above congress intended to use the term in its broadest and most comprehensive sense commissioner v wemyss u s pincite h rept supra c b part pincite s rept supra c b part pincite sec_2512 applies where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth if property is so transferred then sec_2512 provides that the excess of the value of the property over the consideration received shall be deemed a gift thus congress dispensed with the requirement of finding donative_intent and made every transfer of property other than one in the ordinary course of business subject_to gift_tax to the extent that it is not made for an adequate_and_full_consideration in money_or_money's_worth sec_2512 commissioner v wemyss supra pincite sec_25_2512-8 gift_tax regs contrary to the premise of petitioner's brief subsections a and b of sec_2512 do not prescribe different methods of valuing property the value of the property transferred by gift whether described by sec_2512 or sec_2512 is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_25_2512-1 gift_tax regs there is no authority for the premise of petitioner's brief that the amount_of_the_gift determined under sec_2512 differs from the amount deemed a gift under sec_2512 second we agree with respondent's approach in these cases under which respondent measured the difference between the value of the shares of voting_stock that the decedent transferred to the corporation and the value of the shares of nonvoting_stock that he received in return see eg 682_f2d_1220 5th cir estate of trenchard v commissioner tcmemo_1995_121 tcmemo_1995_232 estate of higgins v commissioner tcmemo_1991_47 we agree with respondent that pursuant to sec_2512 the difference between those values is deemed a gift the final issue is whether the voting common_stock that the decedent transferred to hbc should be valued as a single block of percent of the stock of the corporation or as two blocks of percent as mentioned above if the decedent's voting_stock is valued as a single block then the parties have stipulated that each share of stock was worth dollar_figure immediately before the recapitalization in that event the difference between what the decedent transferred to hbc and what he received in return is dollar_figure and the decedent's gifts to his sons will be valued in the aggregate amount of dollar_figure on the other hand if the stock is valued as two 25-percent blocks then the parties have stipulated that each share of stock was worth dollar_figure immediately before the recapitalization in that event the difference between what the decedent transferred to hbc and what he received is dollar_figure and the gifts will be valued in the aggregate amount of dollar_figure in passing we note respondent does not take the position that for purposes of valuing decedent's stock we must take into account the voting_stock transferred to the corporation by ms baker generally the gift_tax applies to a transfer of property by way of gift sec_25_2501-1 sec_25 a gift_tax regs as mentioned above the value of the property at the date of the gift is considered the amount_of_the_gift sec_2512 thus for purposes of computing the gift_tax each separate gift must be valued separately 498_f2d_88 5th cir affg 60_tc_272 85_tc_713 8_tc_1204 5_tc_647 affd per curiam 154_f2d_655 3d cir 3_tc_963 43_bta_1010 affd 127_f2d_214 10th cir adair v commissioner tcmemo_1987_494 hipp v commissioner tcmemo_1983_746 127_fsupp_710 d conn for example we have rejected attempts by taxpayers to aggregate separate gifts of stock made on the same day in order to claim a blockage discount and we have held that each separate gift must be valued separately see eg 60_tc_272 phipps v commissioner supra similarly we have rejected an attempt by the commissioner to aggregate separate gifts of stock made on the same day by a majority stockholder to members of his family in order to value the gifts as control stock see estate of heppenstall v commissioner a memorandum opinion of this court dated date we have applied the principle of valuing separate gifts separately not only in the case of the gifts made by a donor directly to several donees but also in the case of gifts made indirectly through a_trust see eg calder v commissioner supra pincite avery v commissioner supra see generally 312_us_393 whittemore v fitzpatrick supra as mentioned above a transfer of property to a corporation for less than adequate_and_full_consideration generally represents gifts by the donor to the individual shareholders of the corporation to the extent of their proportionate interests in the corporation kincaid v united_states supra pincite 235_f2d_149 9th cir ctuw georgia ketteman hollingsworth v commissioner t c pincite sec_25_2511-1 gift_tax regs applying the principle that separate gifts must be valued separately it follows that each such gift to a stockholder of a corporation must be valued separately cf 45_tc_96 in these cases the decedent through his participation in the recapitalization indirectly made gifts to his two sons in valuing the gifts respondent takes the position that the stock transferred by the decedent to the corporation should be treated as a single block of stock and should be valued accordingly thus respondent has aggregated the decedent's stock for purposes of valuing the gifts he made to his sons in our view this approach violates the principle that separate gifts should be valued separately we agree that the decedent surrendered stock in the recapitalization that represented percent of the voting_stock of the corporation however the decedent did not convey percent of the voting_stock of the corporation to either of the donees or to both of them jointly see estate of heppenstall v commissioner supra respondent has committed error by valuing the decedent's stock as if he had cf 658_f2d_999 5th cir in light of the foregoing decisions will be entered under rule
